EXHIBIT 10.79

 

WARBURG, PINCUS EQUITY PARTNERS, L.P.

466 Lexington Avenue

New York, NY 10017

 

October 29, 2004

 

InterMune, Inc.

3280 Bayshore Boulevard

Brisbane, CA  94005

Attention: Chief Executive Officer

 

Re:  Amended and Restated Standstill Agreement

 

Gentlemen:

 

In connection with the acquisition of Common Stock, par value $0.001 per share
(the “Common Stock”), of InterMune, Inc., a Delaware corporation (the
“Company”), by Warburg, Pincus Equity Partners, L.P., a Delaware limited
partnership (“WPEP”), Warburg, Pincus Netherlands Equity Partners I, C.V., a
Netherlands limited partnership (“WPEP I”), Warburg, Pincus Netherlands Equity
Partners II, C.V., a Netherlands limited partnership (“WPEP II”), Warburg,
Pincus Netherlands Equity Partners III, C.V., a Netherlands limited partnership
(“WPEP III” and, together with WPEP, WPEP I and WPEP II, the “Purchasers”),
Warburg Pincus & Co., a New York general partnership and the sole general
partner of each of the Purchasers (“WP”), and Warburg Pincus LLC, a New York
limited liability company and the sole manager of each of the Purchasers (“WP
LLC” and, collectively, WP LLC, WP and the Purchasers are referred to herein as,
the “Purchaser Group”), the Company and the Purchaser Group entered into a
Standstill Agreement, dated April 28, 2004 (the “Original Standstill
Agreement”).  In connection with the Purchaser Group’s desire to purchase
additional shares of Common Stock and the Company’s desire to influence any
disposition of Common Stock held by the Purchaser Group, the Company and the
Purchaser Group hereby amend and restate the Original Standstill Agreement in
its entirety and agree as follows:

 


1.             STANDSTILL.  FOR A PERIOD OF THREE YEARS FROM THE DATE HEREOF
(THE “STANDSTILL PERIOD”), NO MEMBER OF THE PURCHASER GROUP OR ANY OF THEIR
RESPECTIVE AFFILIATES (AS DEFINED BELOW) SHALL, WITHOUT THE PRIOR WRITTEN
CONSENT OF A MAJORITY OF THE INDEPENDENT MEMBERS OF THE BOARD OF DIRECTORS OF
THE COMPANY (THE “BOARD”) WHO ARE NOT AFFILIATED WITH THE PURCHASER GROUP:


 


(A)           IN ANY MANNER ACQUIRE, AGREE OR SEEK TO ACQUIRE, OR MAKE ANY
PROPOSAL OR OFFER (OTHER THAN TO A MEMBER OF THE BOARD OR SENIOR MANAGEMENT OF
THE COMPANY BY MEANS THAT WOULD NOT CAUSE PUBLIC DISSEMINATION THEREOF) TO
ACQUIRE, WHETHER DIRECTLY OR INDIRECTLY,

 

--------------------------------------------------------------------------------


 

 


(I)            ANY MATERIAL ASSETS OF THE COMPANY OR


 


(II)           ANY COMMON STOCK, VOTING EQUITY SECURITIES OF THE COMPANY OR ANY
SECURITIES CONVERTIBLE OR EXCHANGEABLE INTO OR EXERCISABLE FOR ANY SUCH
SECURITIES (INCLUDING DERIVATIVES), OTHER THAN ACQUISITIONS THAT WOULD NOT, IN
THE AGGREGATE, RESULT IN THE PURCHASER GROUP TOGETHER WITH THEIR RESPECTIVE
AFFILIATES BENEFICIALLY OWNING (AS DEFINED HEREIN) MORE THAN 25.0% OF THE
COMPANY’S ISSUED AND OUTSTANDING COMMON STOCK, AS OF THE DATE OF SUCH
ACQUISITION;


 


(B)           PROPOSE TO ANY PERSON (OTHER THAN TO A MEMBER OF THE BOARD OR
SENIOR MANAGEMENT OF THE COMPANY BY MEANS THAT WOULD NOT CAUSE PUBLIC
DISSEMINATION THEREOF) OR EFFECT, SEEK TO EFFECT OR ENTER INTO, WHETHER ALONE OR
IN CONCERT WITH OTHERS, ANY MERGER, CONSOLIDATION, ACQUISITION, SCHEME, BUSINESS
COMBINATION OR OTHER EXTRAORDINARY TRANSACTION IN WHICH THE COMPANY OR ANY OF
ITS SUBSIDIARIES IS A CONSTITUENT CORPORATION OR PARTY (A “BUSINESS
COMBINATION”);


 


(C)           SOLICIT PROXIES OR SHAREHOLDER CONSENTS OR PARTICIPATE IN ANY SUCH
SOLICITATION FOR ANY PURPOSE RELATING TO THE ELECTION OR REMOVAL OF DIRECTORS OF
THE COMPANY OR A BUSINESS COMBINATION;


 


(D)           FORM, JOIN, ENCOURAGE, INFLUENCE, ADVISE OR PARTICIPATE IN A
“GROUP” (AS DEFINED IN SECTION 13(D)(3) OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED (THE “EXCHANGE ACT”)) WITH RESPECT TO THE VOTING, OWNERSHIP OR
CONTROL OF ANY COMMON STOCK (OTHER THAN THE GROUP CONSISTING OF THE CURRENT
MEMBERS OF THE PURCHASER GROUP);


 


(E)           SEEK TO HAVE THE COMPANY WAIVE, AMEND OR MODIFY ITS CERTIFICATE OF
INCORPORATION, BYLAWS OR THE RIGHTS AGREEMENT, DATED AS OF JULY 17, 2001,
BETWEEN THE COMPANY AND MELLON INVESTOR SERVICES LLC (THE “RIGHTS AGREEMENT”);


 


(F)            ASSIST, ADVISE OR ENCOURAGE (INCLUDING BY KNOWINGLY PROVIDING OR
ARRANGING FINANCING FOR THAT PURPOSE) ANY OTHER PERSON IN CONNECTION WITH ANY OF
THE FOREGOING; OR


 


(G)           MAKE, OR TAKE ANY ACTION (INCLUDING A REQUEST TO WAIVE OR AMEND
ANY PROVISION OF THIS AGREEMENT) THAT WOULD CAUSE THE COMPANY TO MAKE, A PUBLIC
ANNOUNCEMENT REGARDING ANY INTENTION OF THE PURCHASER GROUP OR ANY OF THEIR
RESPECTIVE AFFILIATES TO TAKE AN ACTION WHICH WOULD BE PROHIBITED BY ANY OF THE
FOREGOING.


 


FOR PURPOSES OF THIS LETTER AGREEMENT,  (I) “AFFILIATES” SHALL MEAN (1) ANY
PERSON, CORPORATION, PARTNERSHIP, TRUST, LIMITED LIABILITY COMPANY OR OTHER
ENTITY, WHETHER EXISTING NOW OR IN THE FUTURE, THAT, DIRECTLY OR INDIRECTLY,
CONTROLS, IS CONTROLLED BY OR IS UNDER COMMON CONTROL WITH, THE PURCHASER GROUP;
PROVIDED, HOWEVER, THAT NO CORPORATION, PARTNERSHIP, TRUST, LIMITED LIABILITY
COMPANY OR OTHER ENTITY IN WHICH A CONTROLLED FUND (AS DEFINED BELOW) HAS MADE
OR IN THE FUTURE

 

2

--------------------------------------------------------------------------------


 


MAKES AN INVESTMENT SHALL BE CONSIDERED AN AFFILIATE FOR PURPOSES OF THIS LETTER
AGREEMENT AND/OR (2) ANY FUND, WHETHER EXISTING NOW OR IN THE FUTURE, OF WHICH
WP IS A GENERAL PARTNER OR WP LLC IS A MANAGER (A “CONTROLLED FUND”) AND (II)
“BENEFICIALLY OWNS” (INCLUDING THE TERMS “BENEFICIAL OWNERSHIP”, “BENEFICIALLY
OWNED” OR “BENEFICIALLY OWNING”) SHALL MEAN BENEFICIAL OWNERSHIP WITHIN THE
MEANING OF RULE 13D-3 UNDER THE EXCHANGE ACT.


 


2.             NO EFFECT ON DIRECTORS.  NOTWITHSTANDING ANY OF THE FOREGOING,
THE PROVISIONS SET FORTH IN SECTION 1 SHALL IN NO WAY LIMIT THE ABILITY OF ANY
INDIVIDUAL WHO IS SERVING AS A DIRECTOR OF THE COMPANY TO TAKE ANY ACTIONS (OR
TO REFRAIN FROM TAKING ANY ACTIONS) IN THEIR CAPACITY AS DIRECTORS OF THE
COMPANY.


 


3.             WAIVER OF SECTION 203.  THE COMPANY REPRESENTS AND WARRANTS TO
THE PURCHASER GROUP THAT THE BOARD HAS TAKEN ALL ACTION NECESSARY TO RENDER
INAPPLICABLE THE PROVISIONS OF SECTION 203 OF THE GENERAL CORPORATION LAW OF THE
STATE OF DELAWARE (“SECTION 203”) SOLELY AS IT RELATES TO THE ACQUISITION BY THE
PURCHASER GROUP OF BENEFICIAL OWNERSHIP OF UP TO 25.0% OF THE COMPANY’S ISSUED
AND OUTSTANDING COMMON STOCK (THE “WAIVER”); PROVIDED, HOWEVER, SUCH WAIVER
SHALL NO LONGER BE APPLICABLE IF, SUBSEQUENT TO BECOMING AN “INTERESTED
STOCKHOLDER” (AS DEFINED IN SECTION 203), THE PURCHASER GROUP NO LONGER HAS
BENEFICIAL OWNERSHIP OF 15% OR MORE OF COMMON STOCK AS A RESULT OF ANY SALE OR
DISPOSITION OF BENEFICIAL OWNERSHIP OF COMMON STOCK BY THE PURCHASER GROUP.


 


4.             VOTING AGREEMENT.  IN THE EVENT THE PURCHASER GROUP AND THEIR
AFFILIATES BENEFICIALLY OWN MORE THAN 19.9% OF THE COMMON STOCK, ANY SHARES OF
COMMON STOCK BENEFICIALLY OWNED BY THE PURCHASER GROUP AND THEIR AFFILIATES IN
EXCESS OF 19.9% OF THE COMMON STOCK SHALL BE VOTED AS DIRECTED BY THE BOARD,
WHETHER AT AN ANNUAL OR SPECIAL MEETING OF STOCKHOLDERS OF THE COMPANY, BY
WRITTEN CONSENT OR OTHERWISE.  IF REQUESTED BY THE BOARD, THE PURCHASER GROUP
SHALL EXECUTE AND DELIVER TO THE COMPANY AN IRREVOCABLE PROXY TO THE FOREGOING
EFFECT.


 


5.             AMENDMENTS TO RIGHTS AGREEMENT.  THE COMPANY REPRESENTS AND
WARRANTS TO THE PURCHASER GROUP THAT THE RIGHTS AGREEMENT HAS BEEN DULY AMENDED
TO EXCLUDE THE PURCHASER GROUP FROM THE DEFINITION OF THE TERM “ACQUIRING
PERSON” AS SUCH TERM MAY RELATE TO THE ACQUISITION BY THE PURCHASER GROUP
(INCLUDING BY “AFFILIATES” AND “ASSOCIATES”, AS SUCH TERMS ARE DEFINED IN RULE
12B-2 UNDER THE EXCHANGE ACT, OF THE PURCHASER GROUP) OF BENEFICIAL OWNERSHIP OF
UP TO 25.0% OF THE COMPANY’S ISSUED AND OUTSTANDING COMMON STOCK.  DURING THE
STANDSTILL PERIOD, THE COMPANY SHALL NOT AMEND OR MODIFY THE DEFINITION OF
“ACQUIRING PERSON” IN THE RIGHTS AGREEMENT, IF, AS A RESULT OF SUCH AMENDMENT OR
MODIFICATION, THE PURCHASER GROUP WOULD BE DEEMED TO BE AN “ACQUIRING PERSON”
THEREUNDER.  DURING THE STANDSTILL PERIOD, THE COMPANY SHALL NOT ADOPT A NEW
RIGHTS AGREEMENT OR AN AGREEMENT HAVING SUBSTANTIALLY THE SAME EFFECT OF THE
RIGHTS AGREEMENT IF THE PURCHASER GROUP WOULD BE CONSIDERED AN “ACQUIRING
PERSON” (OR WOULD HAVE THE SAME OR SUBSTANTIALLY SIMILAR EFFECT OF AN “ACQUIRING
PERSON” UNDER THE RIGHTS AGREEMENT).

 

3

--------------------------------------------------------------------------------


 


6.             LIMITATION ON SALES; RIGHT OF FIRST OFFER.


 


(A)           WITHOUT THE PRIOR WRITTEN CONSENT OF A MAJORITY OF THE INDEPENDENT
MEMBERS OF THE BOARD WHO ARE NOT AFFILIATED WITH THE PURCHASER GROUP:


 


(I)            THE PURCHASER GROUP SHALL NOT SELL OR CAUSE ANY SHARES OF COMMON
STOCK BENEFICIALLY OWNED BY THEM TO BE SOLD PURSUANT TO RULE 144 UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”);


 


(II)           EXCEPT FOR SALES PURSUANT TO SECTION 6(B) OR DISTRIBUTIONS IN
ACCORDANCE WITH SECTION 6(D), ALL SHARES OF COMMON STOCK BENEFICIALLY OWNED BY
THE PURCHASER GROUP SHALL BE SOLD ONLY THROUGH A REGISTERED, UNDERWRITTEN PUBLIC
OFFERINGS IN ACCORDANCE WITH THE TERMS OF THE REGISTRATION RIGHTS AGREEMENT,
DATED AS OF THE DATE HEREOF, AMONG THE PURCHASERS, WP AND THE COMPANY (AS THE
SAME MAY BE AMENDED FROM TIME TO TIME, THE “REGISTRATION RIGHTS AGREEMENT”);
PROVIDED, HOWEVER, THAT, TO THE EXTENT THAT THE PURCHASER GROUP DOES NOT MAKE A
REQUEST FOR REGISTRATION OR THE COMPANY DOES NOT EFFECT, OR TAKE ANY ACTION TO
EFFECT, ANY REGISTRATION UNDER THE REGISTRATION RIGHTS AGREEMENT BECAUSE THE
ANTICIPATED AGGREGATE PUBLIC OFFERING PRICE (BEFORE DEDUCTION OF SELLING
EXPENSES (AS DEFINED IN THE REGISTRATION RIGHTS AGREEMENT)) OF ALL REGISTRABLE
SECURITIES (AS DEFINED IN THE REGISTRATION RIGHTS AGREEMENT) DOES NOT EQUAL OR
EXCEED $25,000,000 AS SET FORTH IN SECTION 2(A)(I)(2)(C) OF THE REGISTRATION
RIGHTS AGREEMENT, THE RESTRICTIONS IN THIS SECTION 6(A) SHALL BE SUSPENDED;


 


(B)           NO SALES OF COMMON STOCK BENEFICIALLY OWNED BY THE PURCHASER GROUP
SHALL BE MADE PURSUANT TO A PRIVATE SALE OR OTHER EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE ACT WITHOUT THE PRIOR WRITTEN CONSENT OF THE
COMPANY IF, (I) THE PURCHASER OF SUCH SHARES IS A BIOTECHNOLOGY OR
PHARMACEUTICAL FIRM, (II) SUCH PURCHASER, OR GROUP OF AFFILIATED PURCHASERS,
WOULD, AFTER GIVING EFFECT TO SUCH SALE, BENEFICIALLY OWN MORE THAN 5.0% OF THE
COMMON STOCK, OR (III) THE PURCHASER OF SUCH SHARES HAS ANNOUNCED AN UNSOLICITED
TENDER OFFER FOR THE COMMON STOCK WITHOUT THE PRIOR CONSENT OF THE COMPANY’S
BOARD OF DIRECTORS.


 


(C)           PRIOR TO ANY PRIVATE SALE OF THE COMPANY’S COMMON STOCK BY A
MEMBER OF THE PURCHASER GROUP (“TRANSFEROR”) PURSUANT TO SECTION 6(B) ABOVE,
SUCH TRANSFEROR WILL NOTIFY THE COMPANY OF ITS INTENT TO SELL SUCH SHARES (THE
“OFFERED SHARES”).  THE COMPANY MAY, WITHIN 36 HOURS AFTER THE RECEIPT OF SUCH
NOTICE, OFFER TO PURCHASE THE OFFERED SHARES (THE “OFFER”).  THE OFFER WILL BE
IN WRITING AND SHALL SPECIFY THE PRICE AND OTHER TERMS AND CONDITIONS OF THE
OFFER.  UNTIL THE EXPIRATION OF SUCH 36 HOUR PERIOD, THE TRANSFEROR WILL NOT
ACCEPT, MAKE OR SOLICIT ANY OTHER OFFERS TO SELL SUCH SHARES.


 


(D)           THE PROVISIONS OF SECTION 6(A), (B) AND (C) SHALL HAVE NO FORCE OR
EFFECT IF, AT THE TIME OF SUCH SALE, THE PURCHASER GROUP AND THEIR AFFILIATES
BENEFICIALLY OWN 5.0% OR LESS OF THE COMMON STOCK.


 


(E)           NOTWITHSTANDING ANY PROVISION OF THIS SECTION 6 TO THE CONTRARY,
THE

 

4

--------------------------------------------------------------------------------


 


PURCHASER GROUP SHALL BE PERMITTED TO DISTRIBUTE SHARES OF COMMON STOCK
BENEFICIALLY OWNED BY THEM TO THEIR RESPECTIVE GENERAL AND LIMITED PARTNERS
WITHOUT RESTRICTION.  TO THE EXTENT THE PURCHASER GROUP DECIDES TO DISTRIBUTE
SHARES OF COMMON STOCK TO SUCH PARTNERS, THE PURCHASER GROUP AGREES TO USE
COMMERCIALLY REASONABLE BEST EFFORTS TO DISTRIBUTE SUCH SHARES IN A MANNER
DESIGNED NOT TO ADVERSELY AFFECT THE MARKET PRICE OF THE COMPANY’S COMMON STOCK.


 


7.             REPRESENTATIONS.  EACH PARTY REPRESENTS TO THE OTHER THAT: (A)
THIS LETTER AGREEMENT HAS BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE OR
PARTNERSHIP ACTION, AS THE CASE MAY BE; AND (B) THIS LETTER AGREEMENT IS A VALID
AND BINDING AGREEMENT OF SUCH PARTY, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH
ITS TERMS.  THE COMPANY REPRESENTS THAT THIS LETTER AGREEMENT WAS APPROVED BY
THE VOTE A MAJORITY OF THE INDEPENDENT MEMBERS OF THE BOARD WHO ARE NOT
AFFILIATED WITH THE PURCHASER GROUP AS SET FORTH IN SECTION 6 OF THE ORIGINAL
STANDSTILL AGREEMENT.


 


8.             SPECIFIC ENFORCEMENT; LEGAL EFFECT.  THE PARTIES HERETO AGREE
THAT ANY BREACH OF THIS LETTER AGREEMENT WOULD RESULT IN IRREPARABLE INJURY TO
OTHER PARTY AND THAT MONEY DAMAGES WOULD NOT BE AN ADEQUATE REMEDY FOR SUCH
BREACH.  ACCORDINGLY, WITHOUT PREJUDICE TO THE RIGHTS AND REMEDIES OTHERWISE
AVAILABLE UNDER APPLICABLE LAW, EITHER PARTY SHALL BE ENTITLED TO SPECIFIC
PERFORMANCE AND EQUITABLE RELIEF BY WAY OF INJUNCTION OR OTHERWISE IF THE OTHER
PARTY BREACHES OR THREATENS TO BREACH ANY OF THE PROVISIONS OF THIS LETTER
AGREEMENT.  IT IS FURTHER UNDERSTOOD AND AGREED THAT NO FAILURE OR DELAY BY
EITHER PARTY IN EXERCISING ANY RIGHT, POWER OR PRIVILEGE HEREUNDER SHALL OPERATE
AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE THEREOF PRECLUDE
ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY RIGHT, POWER OR
PRIVILEGE HEREUNDER.  THIS LETTER AGREEMENT CONTAINS THE ENTIRE AGREEMENT
BETWEEN THE PARTIES HERETO CONCERNING THE MATTERS ADDRESSED HEREIN; THE ORIGINAL
STANDSTILL AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY AND IS OF NO
FURTHER FORCE AND EFFECT.  NO MODIFICATION OF THIS LETTER AGREEMENT OR WAIVER OF
THE TERMS AND CONDITIONS HEREOF SHALL BE BINDING UPON EITHER PARTY HERETO,
UNLESS APPROVED IN WRITING BY EACH SUCH PARTY; PROVIDED, HOWEVER, THAT NO WAIVER
OR AMENDMENT SHALL BE EFFECTIVE AS AGAINST THE COMPANY UNLESS SUCH WAIVER OR
AMENDMENT IS APPROVED IN WRITING BY THE VOTE A MAJORITY OF THE INDEPENDENT
MEMBERS OF THE BOARD WHO ARE NOT AFFILIATED WITH THE PURCHASER GROUP.  THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW THAT WOULD
CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF
NEW YORK.


 


9.             COUNTERPARTS.  THIS LETTER AGREEMENT MAY BE EXECUTED IN
COUNTERPART (INCLUDING BY FACSIMILE), EACH OF WHICH SHALL BE DEEMED AN ORIGINAL.


 

[Remainder of page left blank intentionally.]

 

5

--------------------------------------------------------------------------------


 

If you are in agreement with the terms set forth above, please sign this letter
agreement in the space provided below and return an executed copy to the
undersigned.

 

Very truly yours,

 

WARBURG, PINCUS EQUITY PARTNERS,
L.P.

WARBURG, PINCUS NETHERLANDS EQUITY PARTNERS I, C.V.

 

 

By: Warburg Pincus & Co., its General Partner

By: Warburg Pincus & Co., its General Partner

 

 

 

 

By:

/s/ Jonathan Leff

 

By:

/s/ Jonathan Leff

 

Name:  Jonathan Leff

Name:  Jonathan Leff

Title:  Partner

Title:  Partner

 

 

WARBURG, PINCUS NETHERLANDS
EQUITY PARTNERS II, C.V.

WARBURG PINCUS & CO.

 

 

By: Warburg Pincus & Co., its General Partner

By:

/s/ Jonathan Leff

 

 

Name:  Jonathan Leff

 

Title:  Partner

By:

/s/ Jonathan Leff

 

 

Name:  Jonathan Leff

WARBURG PINCUS LLC

Title:  Partner

 

 

By:

/s/ Jonathan Leff

 

WARBURG, PINCUS NETHERLANDS EQUITY PARTNERS III, C.V.

Name:  Jonathan Leff
Title:  Managing Partner

 

 

By: Warburg Pincus & Co., its General Partner

 

 

 

 

 

By:

/s/ Jonathan Leff

 

 

Name:  Jonathan Leff

 

Title:  Partner

 

 

 

Confirmed and Agreed:

 

 

 

INTERMUNE, INC.

 

 

 

 

 

By:

/s/ Daniel Welch

 

 

 

Name: Daniel G. Welch

 

 

Title: President and Chief Executive Officer

 

 

6

--------------------------------------------------------------------------------